DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, It is unclear which claim that claim 2 depends on.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ZHENLEI SHEN, US 20160070643 A1 (hereinafter ZHENLEI) in view of Goda et al, US 20090103371 A1 (hereinafter Goda)
ZHENLEI teaches:
Claim 1, An apparatus, comprising: 
a memory comprising mixed mode blocks of memory cells (fig. 1, memory 104; blocks 1-2; [0004] block (e.g., a hybrid block) used in multiple modes, such as a single-level cell (SLC) mode or a multi-level (MLC) mode; and 
a controller coupled to the memory (fig., 1, controller 120) and configured to: 
perform operations on the mixed mode blocks using adjusting settings selected to achieve a particular wear ratio of single level cell (SLC) operation wear to extra level cell (XLC) operation wear (e.g., fig. 1, SLC operation, MLC operation; [0005] a hybrid block (e.g., a block that can switch between operating as an MLC block and an SLC block); [0046] the value 174 indicating a number of program/erase (P/E) cycles in connection with estimating an end-of-life associated with the block and/or in connection with wear leveling operations at the memory 104 and having a first rate of counting may be associated with a multi-level cell (MLC) block and a second rate of counting 
track respective physical cycles for the mixed mode blocks (e.g., fig.1, counter; [0005] a first rate of counting count every M cycles for a multi-level cell (MLC) block and a second rate of counting count every S cycles for a single-level cell (SLC) block and count a number of P/E cycles for a hybrid block (e.g., a block that can switch between operating as an MLC block and an SLC block); 
adjust cycle count corresponding to a particular mixed mode block by a first amount responsive to operation of the particular mixed mode block in a first mode (e.g., [0038] when a particular block is in a first mode, such as a 1 bit per cell mode, a first number range and/or a first set of values may be selected such that the value 174 of the counter 172 corresponding to the particular block is statistically adjusted at a first rate); and
adjust the cycle count corresponding to the particular mixed mode block by a different amount responsive to operation of the particular mixed mode block in a different mode (e.g., [0038] in a second mode, such as the 2 bits per cell mode, a second number range and/or a second set of values may be selected such that the value 174 of the counter is statistically adjusted at a second rate. The second rate may result in the value 174 being adjusted more often (i.e., at a higher rate) than the first rate).  ZHENLEI does not teach trim settings.  Goda teaches trim settings ([0097] At least one operating voltage associated with programming, e.g., Vpgms, Vstep, Vpass, 

Claim 9, a method comprising: 
performing operations on mixed mode blocks using adjusted settings selected to achieve a particular wear ratio of single level cell (SLC) operation wear to extra level cell (XLC) operation wear (e.g., fig. 1, SLC operation, MLC operation; [0005] a hybrid block (e.g., a block that can switch between operating as an MLC block and an SLC block); [0046] the value 174 indicating a number of program/erase (P/E) cycles in connection with estimating an end-of-life associated with the block and/or in connection with wear leveling operations at the memory 104 and having a first rate of counting may be associated with a multi-level cell (MLC) block and a second rate of counting associated with a single-level cell (SLC) block; [0039] an endurance of the particular block in the second mode is half of the endurance of the block in the first mode, the second rate may be selected to increment the value 174 of the counter 172 twice as often as the first rate); 
tracking respective physical cycles for the mixed mode blocks (e.g., fig. 1, counter; [0005] a first rate of counting count every M cycles for a multi-level cell (MLC) block and a second rate of counting count every S cycles for a single-level cell (SLC) 
adjusting a cycle count corresponding to a particular mixed mode block by a first amount responsive to operation of the particular mixed mode block in a first mode (e.g., [0038] when a particular block is in a first mode, such as a 1 bit per cell mode, a first number range and/or a first set of values may be selected such that the value 174 of the counter 172 corresponding to the particular block is statistically adjusted at a first rate); and 
adjusting the cycle count corresponding to the particular mixed mode block by a different amount responsive to operation of the particular mixed mode block in a different mode (e.g., [0038] in a second mode, such as the 2 bits per cell mode, a second number range and/or a second set of values may be selected such that the value 174 of the counter is statistically adjusted at a second rate. The second rate may result in the value 174 being adjusted more often (i.e., at a higher rate) than the first rate).  ZHENLEI does not teach trim settings.  Goda teaches trim settings ([0097] At least one operating voltage associated with programming, e.g., Vpgms, Vstep, Vpass, PV, Vinhibit, and/or Vsoft_program, is adjusted, e.g., trimmed or set).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have trim settings into the system/method of ZHENLEI because it would maintain desirable, or predictable, memory cell performance as taught by Goda, [0097]. 

Claim 13, A method comprising: 
wear leveling operations at the memory 104 and having a first rate of counting may be associated with a multi-level cell (MLC) block and a second rate of counting associated with a single-level cell (SLC) block; [0039] an endurance of the particular block in the second mode is half of the endurance of the block in the first mode, the second rate may be selected to increment the value 174 of the counter 172 twice as often as the first rate); 
tracking respective physical cycles for the mixed mode blocks (e.g., fig.1, counter; [0005] a first rate of counting count every M cycles for a multi-level cell (MLC) block and a second rate of counting count every S cycles for a single-level cell (SLC) block and count a number of P/E cycles for a hybrid block (e.g., a block that can switch between operating as an MLC block and an SLC block);   
adjusting a cycle count corresponding to a particular mixed mode block by a first amount responsive to operation of the particular mixed mode block in a first mode (e.g., [0038] when a particular block is in a first mode, such as a 1 bit per cell mode, a first number range and/or a first set of values may be selected such that the value 174 of the counter 172 corresponding to the particular block is statistically adjusted at a first rate); 

incrementing a mixed mode cycle count differently depending on the particular wear ration (e.g., [0039] an endurance of the particular block in the second mode is half of the endurance of the block in the first mode, the second rate may be selected to increment the value 174 of the counter 172 twice as often as the first rate; [0005] adjusting the value of the counter based on a given P/E cycle is 1/Z, where Z is a positive integer; [0005] count a number of P/E cycles for a hybrid block (e.g., a block that can switch between operating as an MLC block and an SLC block); and 
performing wear leveling based on the mixed mode cycle count (e.g., [0041] If the value 174 satisfies the P/E threshold, the controller 120 may initiate a wear leveling process at the memory 104; [0005] count a number of P/E cycles for a hybrid block (e.g., a block that can switch between operating as an MLC block and an SLC block).  

Claims 2, 10, wherein the cycle count corresponding to the particular mixed mode block is a mixed mode cycle count that is incremented differently depending on the particular wear ratio (e.g., [0039] an endurance of the particular block in the second mode is half of the endurance of the block in the first mode, the second rate may be adjusting the value of the counter based on a given P/E cycle is 1/Z, where Z is a positive integer and count a number of P/E cycles for a hybrid block (e.g., a block that can switch between operating as an MLC block and an SLC block)) .  
Claim 4, wherein the different amount is based on the particular wear ratio (e.g., [0039] an endurance of the particular block in the second mode is half of the endurance of the block in the first mode, the second rate may be selected to increment the value 174 of the counter 172 twice as often as the first rate).  
Claims 5, 11, wherein the controller is configured to perform wear leveling based on the mixed mode cycle count (e.g., [0041] If the value 174 satisfies the P/E threshold, the controller 120 may initiate a wear leveling process at the memory 104).  
Claims 6, 12, ZHENLEI teaches adjusting settings selected to achieve a particular wear ratio of single level cell (SLC) operation wear to extra level cell (XLC) operation wear (e.g., fig. 1, SLC operation, MLC operation; [0005] a hybrid block (e.g., a block that can switch between operating as an MLC block and an SLC block); [0046] the value 174 indicating a number of program/erase (P/E) cycles in connection with estimating an end-of-life associated with the block and/or in connection with wear leveling operations at the memory 104 and having a first rate of counting may be associated with a multi-level cell (MLC) block and a second rate of counting associated with a single-level cell (SLC) block; [0039] an endurance of the particular block in the second mode is half of the endurance of the block in the first mode, the second rate may be selected to increment the value 174 of the counter 172 twice as often as the first rate).  ZHENLEI does not teach the adjusted trim settings are SLC trim settings 
  
Claim 7, ZHENLEI does not teach the SLC trim settings include write trims.  Goda teaches the SLC trim settings include write trims (program; e.g., [0058] SLC settings; [0068] the programming start voltage, e.g., Vpgm_start, or the step up voltage, e.g., Vstep, is decreased after program/erase cycling).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the SLC trim settings including write trims into the system/method of ZHENLEI because it would maintain desirable, or predictable, memory cell performance as taught by Goda, [0097]. 
Claim 8, ZHENLEI does not teach the SLC trim settings include erase trims.  Goda teaches the SLC trim settings include erase trims (e.g., [0058] SLC settings; [0056] adjustments made to the soft programming parameters may be at least partially on the quantity of erase pulses used, and/or from the maximum erase voltage used to erase the group of memory cells).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the SLC trim . 

6.	Claims  3 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US ZHENLEI SHEN, US 20160070643 A1 (hereinafter ZHENLEI) in view of Goda et al, US 20090103371 A1 (hereinafter Goda) as applied to claims 1 and 13 above, and further in view of Bahirat et al, US 20130346812 A1 (hereinafter Bahirat).
Claims 3. ZHENLEI teaches the mixed mode cycle count (e.g., [0005] count a number of P/E cycles for a hybrid block (e.g., a block that can switch between operating as an MLC block and an SLC block).  The combination of ZHENLEI and Goda does not teach a total bytes written (TBW) specification associated with the apparatus is based on the cycle count.  Bahirat teaches a total bytes written (TBW) specification associated with an apparatus is based on the cycle count (e.g., [0044] the TBW (e.g., the total amount of data programmed to an SSD) can be tracked. As an example, wear leveling can be performed on the memory based on process cycle counts until a threshold amount of data is written to the memory).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a total bytes written (TBW) specification associated with the apparatus is based on the mixed mode cycle count into the system/method of the combination of ZHENLEI and Goda because it would improving data reliability and/or integrity as taught by Bahirat, [0014]. 
  

   
Claim15, the combination of ZHENLEI and Goda does not teaches performing 
dynamic wear leveling by performing a garbage collection operation.   Bahirat teaches performing dynamic wear leveling by performing a garbage collection operation (e.g., [0024] Dynamic wear leveling can include a technique called garbage collection).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dynamic wear leveling by performing a garbage collection operation into the system/method of the combination of ZHENLEI and Goda because it would minimize the amount of valid blocks moved to reclaim a block as taught by Bahirat, [0024]. 

claim 16, ZHENLEI teaches the particular mixed mode block (e.g., a block that can switch between operating as an MLC block and an SLC block). The combination of 

Claim 17, ZHENLEI teaches the particular mixed mode block (e.g., a block that can switch between operating as an MLC block and an SLC block).  The combination of ZHENLEI and Goda does not teach performing the garbage collection operation by reclaiming the particular block in response to the particular block having the highest number of invalid pages of the blocks.  Bahirat teaches performing the garbage collection operation by reclaiming the particular block in response to the particular block having the highest number of invalid pages of the mixed mode blocks ([0024] Garbage collection can include reclaiming (e.g., erasing and making available for programming) blocks that have the most invalid pages).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performing the garbage collection operation by reclaiming the particular block in 

Claim 18, ZHENLEI teaches the particular mixed mode block (e.g., [0005] a hybrid block (e.g., a block that can switch between operating as an MLC block and an SLC block). The combination of ZHENLEI and Goda does not teach performing the garbage collection operation in response to an insufficient number of free blocks to perform a programming operation.  Bahirat teaches performing the garbage collection operation in response to an insufficient number of free blocks to perform a programming operation (If insufficient free blocks exist for a programming operation, then a garbage collection operation occurs [0024]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performing the garbage collection operation in response to an insufficient number of free mixed mode blocks to perform a programming operation into the system/method of the combination of ZHENLEI and Goda because it would minimize the amount of valid blocks moved to reclaim a block as taught by Bahirat, [0024]. 
Claim 19, ZHENLEI teaches performing wear leveling (e.g., [0041] If the value 174 satisfies the P/E threshold, the controller 120 may initiate a wear leveling process at the memory 104).  The combination of ZHENLEI and Goda does not teach performing static wear leveling.  Bahirat teaches performing static wear leveling (e.g., [0024] Static wear leveling can include writing static data to blocks that have high program/erase 
Claim 20, ZHENLEI teaches the particular mixed mode block (e.g., [0005] a hybrid block (e.g., a block that can switch between operating as an MLC block and an SLC block).  The combination of ZHENLEI and Goda does not teach performing static wear leveling by writing static data to the particular block.  Bahirat teaches performing static wear leveling by writing static data to the block (e.g., [0024] Static wear leveling includes writing static data to blocks that have high erase counts to prolong the life of the block).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performing static wear leveling by writing static data to the particular mixed mode block into the system/method of the combination of ZHENLEI and Goda because it would prolong the life of the high program/erase counts block, as taught by Bahirat, [0024]. 

 Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE TRAN whose telephone number is (571)272-4189.  The examiner can normally be reached on M, Thurs 8am-5pm an alternated F 9.30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-2000.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENISE TRAN/Primary Examiner, Art Unit 2138